ORDER.
Appellee Unions brought actions for specific performance to require the appellant Company, to arbitrate the grievances that arose out of a change in the long-standing method of calculating the amount of a Christmas bonus to the Company’s employees.
In a well reasoned opinion, in which the grievances are discussed but not resolved, the District Court found that the Company was obligated by the terms of its contract to arbitrate the grievances. See also, Beacon Journal Publishing Company v. N.L.R.B., 401 F.2d 366 (6th Cir. 1968).
Upon consideration of the record in these cases, the briefs and oral arguments of counsel, and for the reasons set forth in the District Court’s opinion, we held that the Company is required to submit these grievances to arbitration, and accordingly,
It is ordered that the judgments of the District Court be, and hereby are affirmed, and the cases are remanded for further proceedings not inconsistent herewith.